Name: Council Regulation (EEC) No 2869/82 of 21 October 1982 on the conclusion of an Arrangement with the United States of America relating to steel
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 82 Official Journal of the European Communities No L 307 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2869 / 82 of 21 October 1982 on the conclusion of an Arrangement with the United States of America relating to steel THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas the Commission Decision pursuant to the ECSC Treaty concerning the conclusion of the Arrangement has received the assent of the Council in accordance with that Treaty ; whereas , therefore , the abovementioned Arrangement should be approved to the extent that it relates to products covered by the EEC Treaty , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , HAS ADOPTED THIS REGULATION: Article 1 Whereas the United States has taken a series of measures affecting imports of steel products from the Community ; whereas that country has had recourse to anti-dumping duties , countervailing duties and to other measures with regard to the disposal of Community production on the United States market ; 1 . The Arrangement with the United States of America relating to trade in certain steel products , to be concluded in the . form of an exchange of letters , is hereby approved on behalf of the European Economic Community to the extent that this Arrangement relates to products covered by the EEC Treaty . 2 . The texts of the Arrangement and of the exchange of letters are attached to this Regulation ( 1 ). Whereas the Commission opened negotiations with the United States of America following the Council Decision of 24 July 1982 , culminating on 6 August 1982 in the text of an arrangement whereby , in particular , the petitions of the American industry would be withdrawn and the measures taken by the United States Administration terminated in return for the restriction of Community exports , and in the text of an exchange of letters which the parties agreed to recommend that their respective authorities approve ; Article 2 The President of the Council is hereby authorized to designate the person empowered to implement the exchange of letters for the purpose of binding the European Economic Community . Article 3 Whereas the Arrangement will make it possible to safeguard the essential export interests of the Community steel industry on the United States market ; whereas , in order to achieve this result and because of the relation established , at negotiation level , between the products involved and covered by the ECSC Treaty and certain steel products covered by the EEC Treaty , it has appeared necessary to include these last mentioned products , which are also the subject of the abovementioned petitions and measures , in the said Arrangement ; This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . (*) See page 12 of this Official Journal . No L 307 /2 Official Journal of the European Communities 1 . 11 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 October 1982 . For the Council The President U. ELLEMANN-JENSEN